IN THE COURT OF CRIMINAL APPEALS
                                       OF TEXAS

                                          NO. WR-67,766-02


                      IN RE CHARLES MICHAEL WHITMIRE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 925165-B IN THE 228th DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 228th District Court of Harris County, the District Court entered a timely

order designating issues on September 21, 2015, more than 180 days have passed since the date the

State received the application, and the application has not been timely forwarded to this Court as

mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
                                                                                                    2

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: April 27, 2016
Do not publish